UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6300



JOHN HENRY VANFLEET,

                                              Plaintiff - Appellant,

          versus


B. COLEMAN, Corporal/Corrections Officer; COR-
PORAL JONES, Corporal/Correctional Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-99-2107-2)


Submitted:   May 11, 2000                     Decided:   May 16, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Henry Vanfleet, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Henry Vanfleet appeals from the district court’s order

dismissing his 42 U.S.C.A. § 1983 action without prejudice for his

failure to comply with the court’s order to provide a copy of his

complaint for service on Appellees.1   We have reviewed the record,

find no reversible error, and affirm on the reasoning of the dis-

trict court.   See Vanfleet v. Coleman, No. CA-99-2107-2 (E.D. Va.

Feb. 18, 2000).2   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     1
       Although a dismissal without prejudice is ordinarily not an
appealable order, see Domino Sugar Corp. v. Sugar Workers Local
Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993), the applicable
two year statute of limitations period has passed. See Va. Code
Ann. § 8.01-243(A) (Michie 1992). Thus, the order is effectively
a final order.
     2
       Although the district court’s order is marked as “filed” on
February 17, 2000, the district court’s records show that it was
entered on the docket sheet on February 18, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2